PRICE   DANIEL
*TrORNEY GENERAL

                                      February 26, 1948
   Hon. Qeorge L. Murphy              opinion No. v-.510
   County Auditor
   Johnson County                    R0:   Authority of CommIs-
   Cleburne, Texas                         slonersl Court to
                                           tr8nsfer money from
                                           the ~&nsral Fund for
                                           the operation and
                                           malnt,enanceof,a coun-
                                           ty hospital.
  Dear   Mr .', Murphy:

                   Ycgr request for an opinion of   this   Depart-
   ment is substantially as ,follocs:
                "On the 9th day of ihxly'19l&6,Johnson
          County-voted to issue bondsHon. George L. Murphy, page 2 (V-510)


     gers of the Johnson County Hospital to
     be used for the operation cr maintenance
     of said Hospital.
            "Since the Court has ~issued the,order
      directing the transfer, the Board of Mana-
      gere may call upon me at any time now re-
      questing that a County giarrantfcr $lO,OO$I.-,
      00 be written and delivered tc them, and
     'shall appreciate it very muoh if ycu will-
      advise me at once if funds may be legal!g
      transferred frcm the General Fund to the
      3oard of hanagers for the operaticn and
      maintenance of the Johnson County Hospital.'
            Article 4478, V. C. S.; provides as follows:
            "The commissioners court of any county
      shall have power to establish 'a county hospi-
      tal and to enlarge sny existing hospitals
      for the care and illness:, disease or injury,
      subjectto the provisions of this.chapter.
      At intervals of not less than twelve months,
      ten per cent of the qualified property tax
      paying voters of a county may petition such
      court to provide for the establishing or
      enlarging of a county hospital',In which
      event said court within the time designat-
      ed in such petition shall submit 'to.such
      voters at a special or regular election the
      proposition of issuing bonds in such aggre-
      gate amount as may be'designated in said
      petition for the establishing or enlarging
      of such hospital. Whenever any such prvposi-
      tion shall receive a majcrity cf the votes
      of the qualified pronerty tax payers voting
      at such election, said commissioners ccurt
      shall establish and maintain such hospital
      and shall have the following powers:
            "1. To purchase and lease real property
      therefcr,~or acquire such real property, and
      easements, therein, by condemnation proceed-
      ings.
            "2 . To purchase or erect allynecessary
      buildings, make all necessary improvements
      and repairs and alter any existing buildings,
Hon. George L. Murphy, page 3 (V-510)


      for'the use of said hospital. .The plans for
      such erection alteration, or repair shall
      first be'ao-roved by the State Health Offi-
      cer, if his approval is requested by the
      said commissicners court.
           “3. To cause tc be assessed, levied
     and collected, such taxes upon the real and
     personal prcper::: c.wnedin the county as
     It shall daem necessary to provide'the funds
     for the maintenance thereof, and for all
     otlnernecessary axpenditures therefor.
           “4.  To issue county bonds to provide
     funds for the establishing, enlarging and
     equip>in3 of said hospital and for all other
     necessary permanent l-nprovementsin connec-
     tion therewith; to do all other things that
     may be required by law in order to render
     said bonds valid.
           "5. To appoint a board of managers,
     for said hospital.
            “6. To accept and'hold in trust for
      the county, any grant or devise.of land; or    '      L
      sny gift or bequest of money or other per-
      sonal property or any donation to be ap-
      plied, principal or income or both, for the
     ~benefit of said hospital, and apply the same
      in accordance with the terms of the gift."
            In the case of Seydler v. Border, 115 S. W.~
!:;I 702, Article l&78 was held to be constitutional;
     as F. necessary part of the right and power to es-
tabiish a hospital, the right to levy taxes fcr the
maintenance thereof was authorized. ..
           Article 4479, V. C. S., requires the Commis-
sioners' Court, after it shall have acquired a site for
such hospital and shall have awarded contracts,for the
necessary buildings and improvements thereon, to appoint
six resident property tax payins citizens cf the county
who shall ccnstitute a Board of Managers of the hospital.
            Article agO, V. C. S., prescribes the powers
 of the Board of hsnagers and provides for the appoint-
 ment of a Superintendent for such hospital. Certain
,.

Hon. George L. Murphy, page 4 (V-510)



duties of the Board are enumerated in Article 4.484,    V.. .
c. s., which reads In part, as follows:
           w . . .The board shall certify all
     bills and accounts, including salaries
     and wages~and transmit them to the Com-
     missioners Court, whc shsll provide for
     their payment in the same manner as other
     charges against the county are paid.
             "The board of manage shall nuke to
       the commissioners court annually, and at
       such times as said court shall direct, a
       detailed report of the operation of the
       hospital dispensaries and school during
       the year, showing the number of patients
       received and the method and results of
       their treatment, together with suitable
       recommendati0ns and such other matters as
       may be required of them, and shall.furnish
       full and detailed estimates 'of the appro-
       priations required during the ensuing year
       for all purposes, including maintenance,
       the erecticn of buildings, repairs, re-~
       newals, extensions, improvements, better-
       ments or other necessary purp0ses: Id."
            Article   4485,   V. C. S., provides in part:
             "The superintendent shall be the
       chief executive officer of the hospital,
       but shall at all times be subject to the
       by-laws, rules and reguletions thereof,
       and to the powers of the board of mana-
       gers.
             "He shall, with the consent of the
       board of managers, equip the hospital
       with all the necessary furniture, appliances,
       fixtures and all other needed facilities
       for the care and treatment of patients,
       and for the use of offic.ersand employees
       thereof, and shall purchase all necessary
       supplies, not exceeding the amount provid-
       ed for such purposes by the commissioners
       court."
             This Department in Opinion No. O-6433, dated
JUIY   24, 1945, held as follows:
  .



hon. George L. Murphy, pai::e
                            5 (V-5'10)


              "'Withreference tL ycur I.ncu;ryts
      to the.levy of taxes fof the maintenance
      of the hospital, we point out that under
      the provisicns of Art. 4478, a county ccm-
      missicners' court is authorized to estab-
      lish a hospital, and in connection with
      said authority, the conuniss!cners'court
      is empowered, under subdivision 3, Art.
      l$7fAko    levy taxes for the maintenance
               . Also we point out that all ex-
      penditures for said hospital should be
      made in conform'ty with the county budget
      and authorized amendments thereto, and all
      accounts should be allowed by the commis-
      sioners' court in the same manner that
      other accounts against the county are al-
      lowed."
            Inasmuch as the Commissioners' Court autlloriz-
ed an appropriation in an amount of $lO,OOO.OO for the
Johnson County Hospitoi, it is assumed that the same was
provided for in the county budget.
            It will be seen from the foregoing statutes
that cuthoritg is vested in the aoard of kianegers and
the Superintendent of the hospital to incur necessary
expenditures for the operation and saintenance of a hos-
pital in a sum "not exceeding the amount prcvided for
such purposes by the~Commissicne!s' Court." 2TheCountv
Treasurer could not issue warrants in coyment thereof
until the Commissioners' Court has approve!!the same for
payment in the same manner as other chaqes against the
county are pal4.  AlthcuTh the management cf a county
hospital Is vested in the Soar.3cf.mann!;.ers,
                                             the bommis*
aloners' Court nest anprove all scccunts.
            The money.allocated by the Comlissicners'
Court, pursuant to the statute for supnort and mainte-
nance of the hospital, cannotbe transferred to the
Board of Managers, as it remains in the.custody of then
County Treasurer to be paid out on order cf the bommis-
sioners' Court must approve all accounts.
         The money allocated by the Commlss~oners'
Court, pursuant to the statute for support and mainte-
nsncc of the hosnita~l,cnnnot bo transferred to the
:'op~xof !&anaFe-+
             o IL) as it remains in the c.:?~~dycf the
i'ounty'Treasurerto be paid out on orders ~zfthe Uom-
missioners' Court. Therefore, it is the acinion of this
.   .    I.




        Hon. George L. Murphy, page   6   (V-516)


        department that the cost of operation and maintenance of
        the county hospital would be payable from the "enera   '
        Fund of Johnson County, but the Commissioners1 Court
        would not be authorized to transfer funds directly to
        the Board of managers.

                                   SUMMARY

                   ‘The General Fund of Johnson ~Gounty
              may be utilized in the operation and
              maintenance of the county hospital, but
              funds may net be transferred directly to
              the Board of Managers of said hospital,
              inasmuch as the Gommissicners' Court must
              approve all claims for payment in the
              same manner as other charges against the
              county.
                                   Yours very truly,
                              ATTORNEY GENERAL OF TEXAS



                              BY      Burnell Waldrep
                                      Assis~tant
        BW;wb;mw/PdM
                              APPEOVED:
                              FAGAN DISKSON
                              FIRST ASSISTANT
                              ATTORNEY GENERAL